27 So. 3d 119 (2009)
Ronald FRAZIER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D09-4958.
District Court of Appeal of Florida, First District.
December 31, 2009.
Rehearing Denied February 5, 2010.
Ronald Frazier, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
Because the notice of appeal was not filed within 30 days of the date of rendition of the final order, this appeal is hereby dismissed. See Fla. R.App. P. 110(b); Raysor v. Raysor, 706 So. 2d 400 (Fla. 1st DCA 1998) (stating that merely mailing a notice of appeal within the required 30-day time period is not sufficient to timely invoke the jurisdiction of the appellate court).
APPEAL DISMISSED.
BARFIELD, WOLF, and LEWIS, JJ., concur.